DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
All objections have been overcome.
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20190352059 by Mutch (hereinafter “Mutch”).
Regarding claim 1, Mutch teaches a resealable beverage container (Figures 2 and 3 transition from open (Fig 2) to closed (Fig 3) show lid assembly 10 rotating and resealing the container [0014]) comprising: 
   a container end (container [0014] end is at threads 86, Fig 5) having a drink hole (Fig 1, 74 on the left from viewer perspective) disposed therein; 
   a rotatable upper portion (Fig 1, 14) disposed overtop the container end (Fig 1 shown overtop), 
   said upper portion having a drink hole (Fig 1, 132) disposed therethrough, said upper portion rotatable between 
   a closed position (Fig 3), wherein the drink hole is misaligned with the drink hole in the container end (Fig 3, 132 is misaligned with 74), and 
   an open position (Fig 2), wherein the drink hole is superimposed atop the drink hole of the container end (Fig 7, arrow 240 shows liquid flow and that 132 superimposes atop 74); and 
   at least one impermeable gasket member (Fig 8, 12 with seal 18) disposed upon the container end between the container end and the upper portion (Fig 8 shows said gasket member between said end and 14), 
	said rotatable upper portion rotatable relative to the gasket member (Fig 2 to Fig 3, open to closed, shows relative motion of 14 to said gasket member) whereby the
   gasket member seals the drink hole in the upper portion when said upper portion is moved to the closed position ([0021], 18 seals against 14 to close 132 and 136 in the closed position, using seal sections 176, Fig 1); 
   wherein the drink hole of the upper portion (132) alternately superimposes overtop the drink hole of the container end and the impermeable gasket member when the rotatable upper portion is rotated between the open position and the closed position (Fig 2 to Fig 3 shows alternately superimposing 132 overtop 74 and said gasket member when 14 is rotated between open (Fig 2) and closed (Fig 3) position).

Regarding claim 2, Mutch further teaches the drink hole (Fig 1, 132) of the upper portion (14) superimposes overtop a drink hole (Fig 1, 178 on the left from viewer perspective) in the gasket member (12 with 18) when the upper portion is rotated to the open position (Fig 2 and Fig 7, arrow 240).

Regarding claim 3, Mutch further teaches the container end (Fig 5, container [0014] end at threads 86), the gasket member (12 with 18), and the upper portion (14) each further comprise a vent hole (Fig 1, 74 on the right from viewer perspective, 178 on the right from viewer perspective, 136) 
   wherein the vent hole of the gasket member is superimposed overtop the vent hole of the container end (Fig 1, said 178 on the right is shown superimposed overtop 74 on the right) and 
   wherein the vent hole in the upper portion seats overtop the vent hole of the gasket member when the upper portion is moved to the open position (Fig 7, 136 is shown seated overtop 178 in the open position).

Regarding claim 4, Mutch further teaches the gasket member (Fig 8, 12 with 18) is polymeric ([0014] 18 is food grade silicone).

Regarding claim 5, Mutch further teaches the upper portion (Fig 1, 14) is prevented from over-rotation in each of the open and closed position (Fig 1 and Fig 6, extension 138 of 14 causes 206 to touch stop limit 96, and Fig 4 and Fig 6, tab 150 touches notch 44 and travel limit 56, [0019] between open and closed without going to unlock position, thereby preventing over-rotation).

Regarding claim 6, Mutch already teaches that the gasket member (Fig 8, 12 with 18) is comprised of food grade silicone ([0014] 18 is food grade silicone).

Regarding claim 7, Mutch further teaches the upper portion (Fig 1, 14) is prevented from over-rotation by action of ([0019]) at least one detent disposed upon the upper portion (Fig 6, extension 138), 
   said at least one detent travelable along an extremity of a track disposed in the gasket member (Fig 1, ramp 92, wherein 138 is capable of travel along an extremity section of 92), which extremity delimits the open and closed positions of the upper portion (Fig 1 and 6, stop limit 96, and stops at open and stops at closed [0019]).

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pat 5269432 issued to Beckertgis (hereinafter “Beckertgis”).
Regarding claim 8, Beckertgis teaches a resealable beverage container (Abstract – rotatable cover in fluid-tight arrangement, therefore resealable; Figures 2 and 4 and col 4, lines 46-52, fluid-tight and air-tight assembly between lid and cover via seal between rib 48 of cover 30 and depression 49 of lid 24, for beverage container - Title) comprising: 
   a container end (Fig 2, lid 24) having a vent hole (Fig 2, a barred slot of 31 will vent instead of deliver fluid) and a drink hole (Fig 2, opening 31); 
   a rotatable upper portion (Fig 2, cover 30) disposed over top the container end (Fig 2 shows 30 disposed over top 24), 
   said upper portion having a vent hole (Fig 2, a barred slot of 42 will vent instead of deliver fluid), a drink hole (Fig 2, 42), and a detent (Fig 2, 45) disposed to delimit rotation of the upper portion upon the container end when the upper portion is rotated from a closed position to an open position (col 4, lines 58-62, 45 riding in track 44; Fig 2 shows delimits rotation of open 46 and closed 47 positions); and 
   an impermeable gasket member (Fig 4 and col 3, lines 56-61, plastic coating sealing material underside of cover 30 “insures no leakage” and “provides for an air-tight and fluid-tight inter-connection between the cover and the lid”) superimposed atop the container end between the container end and the upper portion (“underside of 30” meaning superimposed atop 24 between 24 and 30; “superimposed atop” interpreted as “above”), 
   said gasket member including a vent hole (Fig 4, opening in plastic coating at vent slot of 42), a drink hole (Fig 2, hole capable of drinking defined by opening in plastic coating at 42), and a track member (Fig 2, track 44), 
   said vent hole and drink hole superimposed atop the vent hole and drink hole upon the container end (from above, superimposed atop), and 
   said track member accommodative of the detent between the open and closed positions therein (col 4, lines 58-62, 45 riding in track 44); 
   wherein the drink hole and the vent hole of the upper portion superimpose overtop the drink hole and vent hole of the gasket member and the corresponding detent engages within the track (col 4, lines 58-62, 45 riding in track 44) when the rotatable upper portion is rotated from the closed position to the open position (from above, delimits rotation and superimposed atop).

Regarding claim 9, Beckertgis already teaches the drink hole (Fig 2, 42) of the upper portion (30) seals against the gasket member (plastic coating seals against) when the upper portion is rotated to the closed position (seals in rotated to closed position).

Regarding claim 10, Beckertgis already teaches the gasket member (plastic coating) is polymeric (plastic is polymeric).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beckertgis.
Regarding claim 11, Beckertgis does not explicitly teach that the gasket member (col 3, lines 56-61, plastic coating sealing material underside of cover 30 “insures no leakage” and “provides for an air-tight and fluid-tight inter-connection between the cover and the lid”) is comprised of food grade silicone.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Beckertgis to be made of food grade silicone because said material was a known sealing material in beverage applications and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 4190173 – arc track and knob made of polypropylene help seal container through pivotal movement of the cap (Fig 3)
US 4606893 – arc track on container outside allows relative movement of lid to ballast disk made of a polymer to reseal between open and fully closed (Fig 1, disk 20)
US 5072849 – all plastic lid and gasket on container end that allows relative movement of lid versus the gasket (Fig 3, container; can be a drink container - col 2, line 37)
US 5294014 – (Fig 6)
US 5449085 – (Figs 1,2)

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784